DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Allowable Subject Matter
Claims 1-15 are allowed. Independent claim 1 contains allowable subject matter as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a multiboard power connector, comprising: a first rail is conductive and comprising a first body and defining a longitudinal axis, the first rail including a first plurality of terminals, a first set of the first plurality of terminals extending outward from a first side in a first direction and a second set of the first plurality of terminals extending outward from a second side in a second direction, the first direction being opposed to the second direction; and a second rail comprising a second body and including a second plurality of terminals, wherein a first set of the second plurality of terminals extend outwardly from a first portion in the first wherein a second set of the second plurality of terminals extend outwardly from a second portion of the second body in the second direction, the second portion being disposed adjacent to the second side of the first body, the second rail further comprising a crossover portion connecting the first portion and the second portion and crossing the longitudinal axis, wherein the first set of the first plurality of terminals and the first set of the second plurality of terminals alternate along a first axis, the first axis being substantially parallel to the longitudinal axis; wherein the second set of the first plurality of terminals and the second set of the second plurality of terminals alternate along a second axis, the second axis being substantially parallel to the longitudinal axis, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831